Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linwood Lyons appeals the district court’s order denying relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We find no reversible error in the denial of Lyons’ motion, and we affirm for the reasons stated by the district court. United States v. Lyons, No. 4:01-cr-00020-H-1 (E.D.N.C. Jan. 22, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.